 1   JAMES E. WHITMIRE, ESQ.
     Nevada Bar No. 6533
 2   jwhitmire@santoronevada.com
     SANTORO WHITMIRE
 3   10100 W. Charleston Blvd., Suite 250
     Las Vegas, Nevada 89135
 4   Telephone:     702/948-8771
     Facsimile:     702/948-8773
 5   Attorneys for Defendants Imatech Systems
     Cyprus PTY Ltd dba Armorpipetm Technologies
 6   and International Materials & Technology PTY
     Limited dba Imatech
 7

 8                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 9
     NEWMONT USA LIMITED, a Delaware                    Case No. 3:18-cv-00575-HDM-WGC
10   Corporation,

11                 Plaintiff,                   STIPULATION AND ORDER
                                                EXTENDING THE TIME FOR
12   v.                                         DEFENDANT INTERNATIONAL
                                                MATERIALS & TECHNOLOGY PTY
13   IMATECH SYSTEMS CYPRUS PTY LTD dba LIMITED dba IMATECH’S ANSWER
     ARMORPIPETM TECHNOLOGIES, a foreign        TO COMPLAINT
14   Corporation; INTERNATIONAL MATERIALS
     & TECHNOLOGY PTY LIMITED dba
15   IMATECH, a foreign Corporation; and DOES 1 (First Request)
     to 10, inclusive,
16
                   Defendants.
17

18
            Nevada Gold Mines, LLC (“NGM”) a Delaware limited liability company and
19   Defendants Imatech Systems Cyprus PTY Ltd dba Armorpipetm Technologies (“Imatech

20   Cyprus”) and International Materials & Technology PTY Limited dba Imatech (“IM&T”),

21   without waiver of any defenses, hereby stipulate as follows:

22          1.      Defendant IM&T’s Motion to Dismiss for Lack of Personal Jurisdiction Pursuant

23   to FRCP 12(b)(2) was denied without prejudice on October 1, 2019. (ECF No. 49).
            2.      Defendant Imatech Cyprus filed an Answer on August 7, 2019 (ECF No. 40).
24
 1          3.      Defendant IM&T’s responsive pleading is currently due on October 15, 2019.

 2          4.      NGM has indicated that it intends to file a First Amended Complaint.

 3          5.      The parties are currently discussing whether formal leave to amend will be

 4   needed and potential future service issues. The parties anticipate reaching a decision on these

 5   issues within one week or less.

 6          6.      So as to facilitate additional discussions regarding amendment issues, the parties

 7   stipulate that Defendant IM&T shall have an extension of time to file a responsive pleading to

 8   the current Complaint up to an including October 25, 2019. Should leave to file an amended

 9   Complaint be granted by stipulation or otherwise, Defendant IM&T’s responsive pleading will

10   be due in the ordinary course.

11          7.      This extension is being sought for good cause and not for the purposes of delay.

12          RESPECTFULLY SUBMITTED this 15th day of October, 2019.

13   McDONALD CARANO LLP                              SANTORO WHITMIRE

14
     /s/ Sarah Ferguson                  _            /s/ James E. Whitmire
15   Matthew Addison, Esq. (NSBN 4201)                James E. Whitmire, Esq. (NSBN 6533)
     Sylvia Harrison, Esq. (NSBN 4106)                10100 W. Charleston Blvd., Suite 250
     Sarah Ferguson, Esq. (NSBN 14515)                Las Vegas, NV 89135
16   100 West Liberty Street. 10th Floor              Telephone: (702) 948-8771
     Reno, NV 89501                                   Facsimile: (702) 948-8773
17   Telephone: (775) 788-2000                        jwhitmire@santoronevada.com
     Facsimile: (775) 788-2020                        Attorneys for Defendants Imatech Systems
18   maddison@mcdonaldcarano.com                      Cyprus PTY Ltd dba Armorpipetm
     sharrison@mcdonaldcarano.com                     Technologies and International Materials &
     sferguson@mcdonaldcarano.com                     Technology PTY Limited dba Imatech
19   Attorneys for Plaintiff
20                                        IT IS SO ORDERED:

21
                                          _______________________________________
22                                        UNITED STATES MAGISTRATE JUDGE

23                                        DATED: October 15, 2019

24
                                                   -2-
